Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

2.	Claims 1, 2, 4, 7, 8, 10, 13, 15, 21 and 23-25 are rejected under 35 U.S.C. 103(a) as being unpatentable over either one of U.S Patent Pub. 2016/0292666 to Chauhan or U.S. Patent Pub. 2012/0246074 to Annamalai in view of U.S. Patent Pub. 2015/0371210 to Chatterjee and U.S. Patent Pub. 2015/0172920 to Ben Ayed.

Regarding the first steps of claims 1 and 7, as described in the Written Opinion, Chauhan teaches a method, comprising: 
establishing, by a first device, a wireless connection to a second device; 
transmitting a request, by the first device and to the second device, for location data indicative of a location of the second device; 
receiving, by the first device and from the second device, the location data indicative of the location of the second device (see sections [0070] to [0075] and section  [0055], which teach a mobile device executing a mobile payment application which establishes an NFC link to a point of sale (POS) device, transmits a request for location and receives it’s location, as recited in these first three steps).  



Regarding the last three steps of claim 1 which recite:
determining, by the first device, a distance between the first device and the second device based at least in part on the received location data; 
generating, by the first device, an altered value based on the received location data and the determined distance; and 
transmitting, by the first device and to the second device, the altered value and an account identifier associated with a user of the first device, wherein the second device transmits the altered value and the account identifier to a server computer, wherein the server computer analyzes the altered value, and wherein the server computer allows access to a resource after analyzing the altered value, although Chauhan teaches that a server calculates the distance between the first and second devices (see section [0055]), as neither Chauhan or Annamalai explicitly teach these features, Chatterjee is added. 
In an analogous art, Chatterjee teaches a mobile device payment system which receives the location of the POS terminal.  See for example, section [0041], which teaches that the mobile device obtains the location of the POS device and adjusts it’s distance calculation based on the received location and then subsequently transmits this distance information back to the POS device. 

Regarding the amendments to claim 1 which now recite: 
wherein analyzing the altered value comprises obtaining the received location data and the determined distance from the altered value, and comparing the received location data and the determined distance with a known location of the second device and a distance threshold, respectively, and wherein the server computer allows access to a resource using the account identifier associated with [[a]] the user of the first device after analyzing the altered value”, as described above, both Chauhan and/or Annamalai teach the exchange of location values and Chatterjee teaches the distance value.  
Regarding the newly recited feature that both the location data and distance are compared to thresholds, both Chauhan or Annamalai teach determining if the received location value is within (a threshold) of proximity, and Chatterjee teaches that the distance is determined to be within a certain range.  Therefore, the combination of the references taken together would meet the newly recited features, however, for completeness Ben Ayed is added to show a single reference which also considers both location and distance thresholds. 
distance threshold during the recent period of time: the user is requested to enter credentials”, and “If the current location is outside a predetermined geo-location, the second application performs an action selected from the group consisting of: log out, revoke authentication, revoke a user token, cancel a transaction”. 
Therefore, as both Chauhan/Annamalai teach the exchange of location values and Chatterjee teaches distance value (for transaction validation), and as Ben Ayed teaches using both location and distance values and thresholds for validation, it would have been obvious to one of ordinary skill to modify either one of Chauhan/Annamalai to use both these values, for the reasons as in all these references, which is that both distance and location are relevant for authentication.  

It is noted that these features of analyzing altered values by a server may not carry substantial patentable weight to a claim directed to a mobile device (such as claim 7), as the features performed by the server do not relate to the mobile device.  Also, it is noted that these same features in claim 1 may not be positively recited as method steps performed by the “first device”. 


Regarding claims 4 and 10, which recite “wherein the first device is a portable device and the second device is an access device”, all of the references teach that the first device is a mobile device and the second device is an access device, as recited. 
Regarding claim 13, which recite the similar steps as claim 1 (but from the point of view of the server), see the rejection of claim 1, and see the payment servers in Chauhan (502 in Fig. 4) and Chatterjee (108 in Fig. 1).   
Regarding claim 15, which recite “wherein the first device is an access device and the second device is a portable device”, all the references teach that the first device is an access (NFC or POS) device and the second device is a portable phone, as recited. 
Regarding 21, which recites “wherein the location data comprises latitude and longitude data”, see for example, sections [0016], [0020] and [0052] of Chauhan and sections [0016] and [0031] to [0032] of Annamalai, which teach the location data is latitude and longitude coordinates, as recited. 
Regarding 23, which recites “wherein the first device is a portable device and the second device is a POS terminal”, see sections [0011] to [0014] and claim 1 of Chatterjee, which teach the POS terminal, as recited.
Regarding 24, which recites “wherein the distance is a straight line distance”, the distance in Chatterjee is a straight line distance, as recited. 
.


Claims 3, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims 1, 6 and 13 above, and further in view of U.S. Patent Pub. 2011/0143711 to Hirson.

Regarding claims 3 and 9 which recite “wherein the first device determines a risk score based at least in part on the determined distance, wherein the altered value is further based on the risk score, and wherein the server computer allows access to the resource based at least in part on the risk score”, although section [0055] of Chauhan teaches determining a likelihood of fraud based on the distance (which is “determining a risk”), as these references do not explicitly teach a risk score per se, Hirson is added.  
In an analogous art, Hirson teaches a mobile device payment system which determines a level of risk of a transaction where the level of risk is based upon the distance between the mobile device and the POS terminal.  See for example, section [0197], which teaches that the risk is based on the distance of POS and mobile device. 
Therefore, as Chauhan/Annamalai and Chatterjee teach determining a likelihood of risk and an adjusted distance between a mobile device and as NFC POS device and 
 Regarding claim 14 which recites “wherein the second device determines a risk score based at least in part on the determined distance, wherein the altered value is further based on the risk score, and wherein the server computer authorizes the transaction based at least in part on the risk score”, as described above, as Hirson teaches a risk score based on distance, the combination of references teach and/or render obvious this feature, as recited.

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims 1 and 6 above, and further in view of U.S. Patent Pub. 2020/0119919 to Park.

Regarding claims 5 and 11 which recite “wherein the method further comprises, in response to establishing the wireless connection to the second device, receiving, by the first device and from the second device, an unpredictable number, and wherein the generated altered value is further based on the unpredictable number”, as these references do not explicitly teach a random number per se, Park is added.  
In an analogous art, Park teaches a mobile device payment system which produces an authentication code for a transaction, which includes a random number. 
Therefore, as Chauhan/Annamalai and Chatterjee teach generating an altered value to verify a transaction, and as Park teaches using a random number to also generate a code to authenticate a transaction, it would have been obvious to modify the Chauhan/Annamalai and Chatterjee combination to use a random number as in Park, as all these references are directed toward authorizing a transaction based on a distance and/or location of mobile devices (as this protects against fraud). 
 

Claims 6, 12, 16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims 1, 7 and 13 above, and further in view of U.S. Patent Pub. 2016/0239817 to Chene.

Regarding claims 6 and 12 which recite “wherein the altered value is at least one of an encrypted value or hashed value”, as these references do not explicitly teach an encrypted or hashed value, Chene is added.  
In an analogous art, Chene teaches a mobile device payment system which uses encrypted transmissions between the mobile device and the payment server.  See for example, section [0018], which teaches that the mobile device encrypts the values and communications to the transaction server. 

Regarding claims 16 and 22, which recite “wherein the altered value is at least one of an encrypted value”, as these claims recited the same feature as claims 6 and 12 above, see the rejection of claims 6 and 12 above.



Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because of the new grounds of rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  




Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN SHAUN KELLEY whose telephone number is (571)272-5652.  The examiner can normally be reached on Mondays to Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-5652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 







/STEVEN S KELLEY/Primary Examiner, Art Unit 2646